Filed 03/19/20 by Clerk of Supreme Court

                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2020 ND 58

Jerri L. and Lori Beth Sapa,                       Plaintiffs and Appellants
     v.
Gregory Lofthus,                                    Defendant and Appellee



                               No. 20190283

Appeal from the District Court of Walsh County, Northeast Judicial District,
the Honorable Barbara L. Whelan, Judge.

AFFIRMED.

Per Curiam.

Darla J. Schuman, Grand Forks, ND, for plaintiffs and appellants; submitted
on brief.

Todd D. Burianek, Grafton, ND, for defendant and appellee; submitted on
brief.
                              Sapa v. Lofthus
                               No. 20190283

Per Curiam.

[¶1] Jerri and Lori Sapa appealed from a district court judgment relating to
the cancellation of a contract for deed with Gregory Lofthus. We summarily
affirm under N.D.R.App.P. 35.1(a)(4).

[¶2] In November 2015, the Sapas sold property to Lofthus under a contract
for deed. In December 2017, the Sapas sued Lofthus after the property suffered
smoke and water damage, and the parties disagreed over the insurance
proceeds. The Sapas alleged Lofthus missed payments and failed to obtain
insurance on the property as required by the contract. The Sapas sought an
equitable judgment declaring they owned the property and directing Lofthus
to vacate the property. Lofthus denied the Sapas’ allegations and
counterclaimed, alleging he was entitled to the insurance proceeds.

[¶3] After a bench trial, the district court found the contract for deed was
ambiguous and both parties breached the contract. The court entered a
judgment ordering the Sapas to satisfy the remaining balance on the contract
from a portion of the insurance proceeds. The judgment released the remaining
insurance proceeds to Lofthus and ordered the Sapas to deliver a warranty
deed to Lofthus for the property.

[¶4] “Cancellation of a contract for deed by action is an action in equity, and
the district court must base its decision on equitable principles.” Bendish v.
Castillo, 2012 ND 30, ¶ 7, 812 N.W.2d 398. When a court exercises its
discretion after balancing the equities of the case, we will not reverse unless
an abuse of discretion is conclusively established. Id. at ¶ 9. After reviewing
the record in this case, we conclude the district court’s decision was not an
abuse of discretion. We summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶5] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Jerod E. Tufte
     Daniel J. Crothers
     Lisa Fair McEvers


                                      1